PAGE, J.
The affidavit of the plaintiff, read in support of attachment, alleges that the defendant—
“disposed of all her property to an auctioneer by the name of E. Shields, contrary to the Bulk Sales Act of the state of New York, without having given any notice to any of the creditors required by law, and particularly no notice to deponent. Deponent is also further informed and believes that the said Mary Reich [defendant] is about to dispose of the remaining property belonging to her with intent to defraud her creditors.”
[1, 2] This statement is self-contradictory, and insufficient to warrant a finding of fraud. Mohlman v. Landwehr, 87 App. Div. 83, 83 N. Y. Supp. 1073. Furthermore, the warrant of attachment was not subscribed by the clerk, as required by section 75 of the Municipal Court Act.
The order is reversed, with $10 costs to appellant, and the motion to vacate the attachment granted, with $10 costs. All concur.